      CASE 0:18-cr-00150-DWF-HB Document 138 Filed 10/07/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                Criminal No. 18-150 (1) (DWF/HB)

                      Plaintiff,
                                                                                      ORDER
v.

Michael Hari,

                      Defendant.


       This matter is before the Court upon the Defendant=s Motion to Continue Trial and

Exclude Time Under the Speedy Trial Act and accompanying Statement of Facts in

Support of Motion (Doc. Nos. [134] & [135]).

       The Court proposed a January 8, 2020, jury trial date and upon the parties’ request

for a continuance of that date, it is the agreement of the parties that this matter be set for

jury trial to commence on February 20, 2020.

       Pursuant to 18 U.S.C. ' 3161(h)(7)(A), the Court finds that the ends of justice

served by the granting of such a continuance outweigh the best interests of the public and

the Defendant in a speedy trial. This finding is based on the facts set forth in the

accompanying motion.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     The trial in this matter shall be held on Thursday, February 20, 2020, at

9:00 a.m., in Courtroom 7C, 7th Floor, Warren E. Burger Federal Building and United

States Courthouse, 316 North Robert Street, St. Paul, Minnesota.
      CASE 0:18-cr-00150-DWF-HB Document 138 Filed 10/07/19 Page 2 of 3



       2.     The pretrial shall be held on Tuesday, February 18, 2020 at 9:30 a.m., in

Courtroom 7C, 7th Floor, Warren E. Burger Federal Building and United States

Courthouse, 316 North Robert Street, St. Paul, Minnesota.

       3.     Counsel must adhere to the following schedule regarding the submission of

trial documents:

              a.      All trial documents, including trial briefs, motions in limine,

       voir dire questions, witness lists, exhibit lists and proposed Jury Instructions

       shall be submitted, pursuant to the Electronic Case Filing Procedures for the

       District of Minnesota/Criminal and according to the directives of the

       Honorable Donovan W. Frank, no later than 4:30 p.m. on Thursday,

       February 6, 2020;

              b.      By the same date, proposed exhibit and witness lists, Jury

       Instructions, and voir dire questions (in Word format) shall be e-mailed to the

       chambers e-mail box (Frank_Chambers@mnd.uscourts.gov); and

              c.      By the same date, counsel for the prosecution shall submit a

       copy of the indictment or information (in Word format) to the chambers

       e-mail box (Frank_chambers@mnd.uscourts.gov).

       4.     Two courtesy copies of all trial documents, and one courtesy copy of all

trial exhibits in paper, plus one electronic version of trial exhibits, shall be

contemporaneously provided to the Court.

       5.     The Defendant has agreed to exclude 60 days from the Speedy Trial

computations and the parties have agreed to the February 20, 2020 trial date. Therefore,


                                               2
     CASE 0:18-cr-00150-DWF-HB Document 138 Filed 10/07/19 Page 3 of 3



the time from December 22, 2019 through February 20, 2020, shall be excluded from the

Speedy Trial Act computations in this case.

Dated: October 7, 2019                   s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                              3
